Citation Nr: 1101209	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder other 
than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for PTSD.
 
3.  Entitlement to service connection for a psychiatric disorder 
other than PTSD.

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1960 
and from October 1961 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO granted the Veteran's 
application to reopen his claims for entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety reaction and paranoid schizophrenia, and for service 
connection for PTSD, and denied the reopened claims on the 
merits.  The Board has recharacterized the first issue more 
broadly as indicated on the title page.

Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been received subsequent to 
an unappealed RO denial.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

The issue of entitlement to service connection for a psychiatric 
disorder other than PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder to include anxiety disorder and 
schizophrenia.  Although notified of the denial later that month, 
the Veteran did not appeal.

2.  Evidence received since the June 2006 decision relates to the 
basis for the prior denial.

3.  In a March 2007 rating decision, the RO denied the Veteran's 
application to reopen his claim for service connection PTSD.  
Although notified of this decision later that month, the Veteran 
did not appeal.

4.  Evidence received since the March 2007 decision relates to 
the basis for the prior denial.

5.  The Veteran does not have PTSD.

 
CONCLUSIONS OF LAW

1.  The June 2006 decision that denied the application to reopen 
the claim for service connection for a psychiatric disorder other 
than PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the June 2006 decision is new and 
material and the claim for service connection for a psychiatric 
disorder other than PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2007 decision that denied the application to reopen 
the claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

4.  Evidence received since the March 2007 decision is new and 
material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the applications to reopen, as the Board is granting these 
applications, they are substantiated, and there are no further 
VCAA duties with regard to them.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As to the claim for service connection for PTSD, in a September 
2007 pre-rating letter, the RO notified the Veteran of the 
evidence needed to substantiate a claim for service connection 
for PTSD.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the September 2007 letter complied with 
this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the September 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  

In addition, the Veteran was afforded a March 2010 VA psychiatric 
examination.  This examination was adequate as to the claim for 
service connection for PTSD because, as discussed below, the 
examiner's opinion that he could not render a firm diagnosis of 
PTSD was based on consideration of the Veteran's prior medical 
history and contained a detailed explanation of the reasons for 
his conclusion.  See Stefl v. Nicholson, 21 Vet.App. 120, 123 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning).

Moreover, during the Board hearing, the Veteran's representative 
and the undersigned asked the Veteran questions that indicated to 
the Veteran that he should submit any potentially relevant 
evidence in his possession in support of his claim.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103 (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The applications to reopen and the claim for 
service connection for PTSD are thus ready to be considered on 
the merits.

Reopening

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In June 2006, the RO denied the Veteran's application to reopen 
his claim for service connection for a psychiatric disorder, to 
include anxiety reaction and paranoid schizophrenia.  The Veteran 
was notified of this denial later that month but did not appeal.  
Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Similarly, in March 2007, the RO denied the 
Veteran's application to reopen his claim for service connection 
for PTSD.  The Veteran was notified of this denial later that 
month but did not appeal.  Therefore, this denial became final as 
well.  Id.

The June 2006 denial the claim for a psychiatric disorder was 
based on a lack of evidence of nexus between the Veteran's 
currently diagnosed psychiatric disabilities, including anxiety 
reaction and paranoid schizophrenia, and service.  The March 2007 
denial of the claim for service connection for PTSD was based on 
the lack of evidence of a diagnosis of PTSD based on a claimed 
in-service stressor.

The evidence before the RO at the time of the June 2006 and March 
2007 denials included the service treatment records, service 
personnel records, extensive post service treatment records, and 
the Veteran's statements.  This evidence did not include an 
opinion as to a possible nexus between the Veteran's current 
psychiatric disorders and service or a detailed discussion of 
whether a diagnosis of PTSD was warranted.  The March 2010 VA 
examination conducted in connection with the application to 
reopen contains an extensive discussion of whether the Veteran's 
current psychiatric disabilities are related to service, and 
whether a diagnosis of PTSD is warranted.  As this new evidence 
bears directly on issues that were elements of the Veteran's 
claims previously found lacking, reopening of the claims is 
warranted.

Entitlement to Service Connection for PTSD

The Veteran has claimed service connection for PTSD and, more 
generally, for a psychiatric disorder.  There are particular 
requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which 
take precedence over the general requirements for establishing 
service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 
602 F.3d 1343, 1347 (Fed. Cir. 2010).  Thus, the issues of 
entitlement to service connection for a psychiatric disorder 
other than PTSD and entitlement to service connection for PTSD 
are addressed separately.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) 
requires that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

A necessary element for establishing any service connection 
claim, including one for PTSD, is the existence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been met, 
even if the disability resolves prior to the Board's adjudication 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The Veteran filed his application to reopen his claim 
for service connection for PTSD in August 2007.  The claim for 
service connection for PTSD must be denied because the 
preponderance of the evidence reflects that the Veteran does not 
have PTSD, and has not had this disability since filing his claim 
or at any time.

The record contains extensive psychiatric treatment records.  
These records contain multiple diagnoses of psychiatric 
disabilities.  These diagnoses are overwhelmingly of disabilities 
other than PTSD, including anxiety reaction, depression, 
psychosis including schizophrenia, substance abuse, dementia, and 
personality disorder.  Similarly, the SSA disability diagnosis 
was schizophrenia and not PTSD.  The only specific reference to a 
diagnosis of PTSD appears to be in a June 2001 VA treatment 
record in which the Axis I diagnosis of the clinical psychologist 
indicated rule out ("r/o") PTSD and this diagnosis was based on 
a history provided by the Veteran that included service in 
Vietnam.  The service personnel records reflect that the Veteran 
did not serve in Vietnam and none of his claimed stressors are 
related to any claimed Vietnam service.

In addition to the multiple diagnoses of psychiatric disabilities 
other than PTSD, there is a March 2010 VA examination report.  
The clinical psychologist who performed the examination 
specifically noted his review of the seven volume claim file and 
the report contains an extensive and accurate discussion of 
significant amounts of evidence in the claims file.  After 
examining the Veteran, the examiner diagnosed on Axis I only 
psychotic disorder NOS, anxiety disorder NOS, dementia, and PTSD 
by history.  The examiner also diagnosed personality disorder on 
Axis II.  In the discussion of the etiology of the disabilities 
diagnosed, the examiner indicated with regard to PTSD that he was 
unable to determine if PTSD was related to service without 
resorting to speculation because there was evidence pointing in 
both directions.  He indicated that there was evidence supporting 
a diagnosis of PTSD and evidence against such a diagnosis.  He 
concluded that he was unable to differentiate between the other 
psychiatric disabilities, which he found unrelated to service, 
"and those that MIGHT be related to PTSD, keeping in mind that I 
have not been able to establish a traumatic event or a firm 
diagnosis of PTSD" (capitalization in original).

While the examiner's discussion of his conclusion is not entirely 
clear, the Board finds that the preponderance of the evidence 
reflects that the Veteran has not had PTSD during the appeal 
period, and a remand for clarification of the March 2010 opinion 
as to PTSD is not required.  See McClain, 21 Vet. App. at 321 
(stating that although clarity is preferred, it cannot be 
demanded in every instance or "finality would forever be delayed 
pending perfection in draftsmanship").  The examiner explained 
the reasons for his conclusion based on an accurate 
characterization of the evidence of record, and his conclusion 
was that, based on this evidence and his examination, he could 
not make a "firm" diagnosis of PTSD.  The Board interprets the 
diagnosis of "PTSD by history" as an attempt to distinguish 
this diagnosis from the definitive diagnoses of other current 
psychiatric disabilities and to indicate that there was no 
current diagnosis of PTSD.  Moreover, the term "by history" 
appears to refer to the history provided by the Veteran, which 
had in the past contained the inaccurate statement that he served 
in Vietnam.  The concluding statement indicating a lack of a 
"firm" diagnosis of PTSD further supports the Board's 
interpretation that the examiner did not believe that a diagnosis 
of PTSD in accordance with DSM-IV was warranted.  The discussion 
of whether, if there were PTSD, it would be related to service, 
was superfluous.  When combined with the multiple other, similar 
conclusions of VA health care professionals diagnosing 
psychiatric disorders other than PTSD, this evidence reflects 
that the Veteran has not had PTSD during the appeal period.

The Board must also consider the Veteran's lay statements 
indicating that he has PTSD.  The Veteran is competent to testify 
as to his observations.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, unlike 
disabilities which may be observable as to both their incurrence 
and their cause, such as a dislocated shoulder, the cause of a 
psychiatric disability is not readily apparent to lay 
observation, and the Court has held that psychiatric diagnoses 
are generally the province of medical professionals.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a mental 
condition, not the claimant").  See also Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  Moreover, even if credible and competent, the 
Veteran's general lay assertions are outweighed by the specific 
and reasoned conclusions of the health care professionals who 
repeatedly diagnosed psychiatric disabilities other than PTSD.  
See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations include the qualifications of the person opining).

As the preponderance of the evidence indicates that the Veteran 
has not had PTSD during the appeal period, he has failed to 
establish the "current disability" element of his claim for 
service connection for PTSD, and consideration of the remaining 
elements is therefore unnecessary.  The claim for service 
connection for PTSD must therefore be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 
1361, 1366 (Fed. Cir. 2001).


ORDER

The application to reopen a claim for service connection for a 
psychiatric disorder, to include anxiety reaction and paranoid 
schizophrenia, is granted.

The application to reopen a claim for service connection for PTSD 
is granted.

Entitlement to service connection for PTSD is denied.


REMAND

As noted, the Veteran has been diagnosed with multiple 
psychiatric disorders other than PTSD.  The service records 
reflect that in December 1963, the Veteran was processed for 
administrative separation based on two incidents of being absent 
without leave.  On the December 1963 report of medical history, 
the Veteran indicated that he then had, or had previously had, 
depression or excessive worry. The physician's summary and 
elaboration indicated that the Veteran had anxiety reaction with 
chest pains during his early teens.  In February 1964, the 
Veteran took 6 pain pills in a suicidal gesture.  While 
psychiatric consult was not to be warranted, there is no evidence 
that such took place, and requests for additional records in this 
regard were unsuccessful.

The March 2010 VA examiner concluded that the Veteran's anxiety 
disorder was not related to service because it was preexisting.  
While the Board appreciates the March 2010 VA examiner's efforts, 
this opinion is inadequate, for the following reasons.  

Every Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111 (West 2002).  On the April 
1960 and October 1961 enlistment examinations, psychiatric 
examinations were normal, and no psychiatric defects were noted.  
The Veteran is therefore presumed to have been sound at entry 
into service.

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 
2003).  The March 2010 VA examiner did not indicate whether the  
anxiety disorder that preexisted service was aggravated by 
service, and did not provide a detailed rationale as to why he 
concluded that the anxiety disorder (as opposed to symptoms of 
anxiety with chest pains) preexisted service.  Consequently, 
clarification of the examiner's opinion is required prior to 
deciding the claim.

Accordingly, the claim for service connection for a psychiatric 
disorder other than PTSD is REMANDED for the following action:

Request that the clinical psychologist who 
performed the March 2010 VA examination 
clarify his opinion that the Veteran's 
anxiety disorder preexisted service in the 
following manner:

Provide a detailed rationale for the 
conclusion that an anxiety disorder 
preexisted service, other than simply 
citing the notation of anxiety reaction 
with chest pains in the early teens on the 
December 1963 report of medical history.

If the examiner adheres to his conclusion 
that the anxiety disorder preexisted 
service, provide an opinion as to whether 
the preexisting anxiety disorder was 
aggravated beyond its natural progression 
by service.

If the psychologist who performed the March 
2010 VA examination is unavailable, obtain 
an opinion from another psychologist or 
psychiatrist as to whether the Veteran's 
anxiety disorder preexisted service and, if 
so, whether it was aggravated beyond its 
natural progression by service.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


